Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 1 of 20 PageID #: 2347




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNILOC 2017 LLC,                          Case No.: 2:18-cv-00508-JRG-RSP

         Plaintiff,

 v.

 SAMSUNG ELECTRONICS AMERICA, INC.,
 and SAMSUNG ELECTRONICS CO. LTD.,

         Defendants.

                 PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION
             TO STRIKE PORTIONS OF DR. WILLIAM “CHUCK” EASTTOM II
               AND UNILOC’S AMENDED INFRINGEMENT CONTENTIONS




3444417.v1
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 2 of 20 PageID #: 2348




                                               TABLE OF CONTENTS
I.     INTRODUCTION ...............................................................................................................1
II.    THE ’654 PATENT .............................................................................................................2
III.   LITIGATION HISTORY AND CLAIM CONSTRUCTION .............................................3
IV.    LEGAL PRINCIPLES .........................................................................................................5
       A.        Infringement contentions are designed to provide the accused infringer
                 with notice of the patentee’s theory of the case, and may be amended
                 without leave of court based upon the court’s claim construction...........................5
       B.        An expert report is intended to provide evidence in support of
                 infringement contentions. ........................................................................................6
V.     ARGUMENT .......................................................................................................................7
       A.        Uniloc properly amended its Infringement Contentions pursuant to P.R. 3-
                 6(a) in the wake of the Court’s Claim Construction Order. .....................................7
       B.        Dr. Easttom’s report takes into account the court’s Claim Construction
                 Order. .....................................................................................................................10

                 1.         Dr. Easttom’s understanding of the term “normal operations”
                            derives from the logical result of the Court’s construction of the
                            term “linked user identification module.” ..................................................10

                 2.         eSIMs were identified in Uniloc’s original Infringement
                            Contentions because Samsung did not come out with them until the
                            last month of discovery. .............................................................................11

                 3.         Doctrine of equivalents ..............................................................................12

                 4.         Indirect infringement .................................................................................13
       C.        Uniloc had good cause to amend its Infringement Contentions and include
                 the “new” opinions in Dr. Easttom’s Report. ........................................................13

                 1.         The explanation for the party missing the deadline. ..................................13

                 2.         The importance of what the court is being asked to exclude. ....................14

                 3.         Potential prejudice by allowing that which would be excluded. ...............14

                 4.         The availability of a continuance to cure any such prejudice. ...................15
       D.        There was no sanctionable conduct here. ..............................................................15
VI.    CONCLUSION ..................................................................................................................15




                                                                    i
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 3 of 20 PageID #: 2349




                                                  TABLE OF AUTHORITIES
CASES
Azure Networks, LLC v. CSR PLC,
    No. 6:11-CV-139-LED-JDL, 2012 WL 12919538 (E.D. Tex. Dec. 4, 2012) ...................... 6, 8
Biscotti Inc. v. Microsoft Corp.,
    No. 2:13-cv-01015-JRG-RSP, 2017 WL 2267283 (E.D. Tex. May 24, 2017) ........................ 7
Cell and Network Selection LLC v. AT&T, Inc.,
    No. 6:13-cv-403, 2014 WL 10727108 (E.D. Tex. Nov. 10, 2014) ....................................... 5, 6
EON Corp. IP Holdings, LLC v. Sensus USA Inc.,
    No. 6:09-cv-116, 2010 WL 346218 (E.D. Tex. Jan. 21, 2010) ................................................ 6
IDB Ventures LLC v. Charlotte Russe Holdings Inc.,
    360 F. Supp. 3d 541, 553 (E.D. Tex. 2018) .......................................................................... 5, 9
Roy-G-Biv Corp. v. ABB, Ltd.,
    63 F.Supp.3d 690 (E.D. Tex. 2014) .......................................................................................... 6
SSL Servs., LLC v. Citrix Sys., Inc.,
    No. 2:08-cv-158, 2012 WL 12904284 (E.D. Tex. Mar. 16, 2012) ....................................... 5, 6
Virnetx Inc. v. Cisco Sys., Inc.,
    No. 6:10-cv-417, 2012 WL 12546881 (E.D. Tex. Oct. 22, 2012) ............................................ 5


STATUTES
35 U.S.C. § 112, ¶ 6 ...................................................................................................................... 12


RULES
Fed. R. Civ. P. 26(a)(2)(B) ............................................................................................................. 6
P.R. 3.6(a) ............................................................................................................................. 7, 8, 13
P.R. 3-6(a)(1) .................................................................................................................................. 5
P.R. 3-6(b)............................................................................................................................. 6, 8, 13




                                                                        ii
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 4 of 20 PageID #: 2350




       Plaintiff Uniloc 2017 LLC (“Uniloc”) respectfully opposes Defendants’ Motion to Strike

Portions of the Expert Report of Dr. William “Chuck” Easttom II and Uniloc’s Amended

Infringement Contentions, Dkt. 77 (“Motion”) filed by Defendants Samsung Electronics

America, Inc. and Samsung Electronics Co Ltd.’s (collectively “Samsung”).

I.     INTRODUCTION

       Samsung buries the lead. Samsung claims that it should not have been “unexpected or

unforeseeable” that the Court would agree with Samsung’s proposed definition of the key term

“linked user identification module.” Mot. at 2, 7, 9, 10, 14, 15. Or, more specifically, that the

Court would “agree[] with Samsung that there is ‘only one’ linked user identification module

that permits ‘normal operation’ of the claimed device.” Id. at 2; see also id. at 4 (repeating three

times “the only one”), 7 (once), 8 (three times), 14 (once). But, that was not Samsung’s

proposed construction until two weeks before the claim construction hearing. Samsung manages

to hide this admission in footnote 6 on page 8; but, up until December 5, 2019, Samsung’s

proposed construction for this four-word term was the following thirty-one-word definition:

       a user identification module whose data has been read by, and stored on, the
       mobile radio telephony device, and that is the only one that permits normal
       operation of the device.

Dkt. No. 77-7 at 2. Samsung clung to this proposed construction for three months, until even

Samsung had to admit that it was unsustainable. So, Samsung switched to “a user identification

module that is the only one that permits normal operation of the device,” Dkt. No. 52 at 2,

abandoning three of the four limitations Samsung tried to cram into the term. This Court did

adopt Samsung’s (final) construction, but another court—even before this Court’s Claim

Construction Order—went the opposite way. If Samsung could not agree with its own proposal,

and if (thus far) two courts cannot agree on a remotely similar definition, Uniloc cannot be

expected to have expected the Court’s construction, and so the amendment was warranted.


                                                 1
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 5 of 20 PageID #: 2351




II.     THE ’654 PATENT

        On November 11, 2018, Uniloc sued Samsung for infringement of U.S. Patent No.

6,836,654 (“the ’654 patent”), which is directed to anti-theft protection for a “mobile

radiotelephony device” (e.g., a mobile phone). See Dkt. No. 61 (Claim Construction Order).

The patent was filed on December 18, 2000, and claims priority to a French application filed on

December 21, 1999. Mobile phones had been around for a while by then, but were just

becoming truly mobile, in that they could fit into a pocket. They were also therefore more easily

lost or stolen at a time when a call could cost $2 per minute or more. Thus, if a phone was lost,

not only did the owner lose the valuable equipment, the bill could quickly become exorbitant.

        The ’654 patent teaches protection against unauthorized use by preventing “normal

operation” of the device when, after mounting a “linked user identification module” (e.g., a

SIM), the device had been inactive for a period of time. A “deblocking code” (e.g., PIN) can be

supplied to the device subsequent to the defined period

of time to again permit the normal operation of the

device with a linked used identification module. See Ex.

A at Abstract.1 According to one embodiment, three

different blocking state may be employed. These

blocking states, and the paths to reach them, are

illustrated in Figure 3 to the right (red emphasis added).

The device will enter the first blocking state (K5) when a

user identification module is placed inside of it which is

not one that is already linked to the device; in this state,



1
        Lettered exhibits herein are attached to the Declaration of Aaron S. Jacobs.


                                                    2
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 6 of 20 PageID #: 2352




“the device is disconnected from the network.” Id. at 3:14-20. The device will enter the second

blocking state (K11) when the device has remained idle for more than time “T”; in this state, “the

device only processes incoming calls and, possibly, the outgoing calls that correspond to

emergency numbers.” Id. at 3:33-46. The device will enter the third blocking state (K30) when

the deblocking code—used to get out of the second blocking state—has been entered more than a

predetermined number of times; in this state, “it is necessary to contact the organization that

provides the identification module” to unblock the device. Id. at 3:52-60.

III.   LITIGATION HISTORY AND CLAIM CONSTRUCTION

       Uniloc served its P.R. 3.1 Infringement Contentions on March 14, 2019. Dkt. No. 20.

The parties exchanged proposed terms for construction five months later, on August 13, 2019,

and preliminary constructions on September 3, 2019. Id. Samsung’s Motion hinges on

construction of the term “linked user identification module,” which will be discussed below.

       Uniloc proposed that the term be given its ordinary meaning or, in the alternative, that it

be defined as the “user identification module linked to the device.” Dkt. No. 51-2 at 2.

       Samsung’s original—i.e., September 2019—proposed construction was:

       a user identification module whose data has been read by, and stored on, the
       mobile radio telephony device, and that is the only one that permits normal
       operation of the device.

Dkt. No. 77-7 at 2. Samsung’s original definition included the phrase “user identification

module,” so the other twenty-eight words that were not part of a circular definition were directed

at adding four limitations by way of the single word “linked” in the term:

          the user identification module has data;
          that data has been read by the mobile radiotelephony device;
          that data has been stored on the mobile radiotelephony device; and
          the user identification module is the only one that permits normal operation.



                                                 3
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 7 of 20 PageID #: 2353




       On December 5, 2019—three months after it proposed its original construction and nine

months after Uniloc served its Infringement Contentions—Samsung informed Uniloc that

Samsung intended to abandon its original construction in favor of a new one: “a user

identification module that is the only one that permits normal operation of the device.” Dkt. No.

52 at 2. So, the parties went from disputing four imported limitations to just one: Whether the

linked user identification module is the only one that permits normal operation.

       Magistrate Judge Payne heard oral arguments on claim construction two weeks later, on

December 19, 2019, Dkt. No. 55, and issued the Claim Construction Memorandum Opinion and

Order on January 21, 2020. Of the eleven terms up for construction, Magistrate Judge Payne

agreed with Samsung on only three. In particular, he invalidated claims 5 and 9, and adopted

Samsung’s belated construction for “linked user identification module.” See id. Both parties

filed objections to Magistrate Judge Payne’s Claim Constructions, Dkt. Nos. 64 & 65, which this

Court overruled, Dkt. No. 71.

       Uniloc also asserts the ’654 patent in Uniloc 2017 LLC v. Motorola Mobility, LLC, No.

18-01841-RGA-SRF (D. Del.). In that case, defendant Motorola’s proposed construction for

“linked user identification module” was nearly the identical to Samsung’s original construction.

See Ex. B (claim construction order) at 3. On January 17, 2020—four days before Magistrate

Judge Payne issued his Order in the instant case—the Motorola court explicitly rejected

Motorola’s (and effectively Samsung’s) proposed construction. As that court stated:

       There is nothing in the patent that requires that only one linked user identification
       module will permit the normal operation of the device for all embodiments. Thus,
       the patent is not limited to only one linked user identification module for all
       embodiments.”

Id. The Motorola court therefore construed the term as “an authorized user identification module

that permits the normal operation of the device,” id., 180° from this Court’s construction.



                                                 4
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 8 of 20 PageID #: 2354




IV.    LEGAL PRINCIPLES

       A.      Infringement contentions are designed to provide the accused infringer with
               notice of the patentee’s theory of the case, and may be amended without
               leave of court based upon the court’s claim construction.

       Pursuant to P.R. 3-6(a)(1), a patent owner may amend its infringement contentions—

without leave of court—within 30 days of the issuance of a claim construction order if the patent

owner believes in good faith that the order so requires. This “good faith” standard is subjective.

See SSL Servs., LLC v. Citrix Sys., Inc., No. 2:08-cv-158, 2012 WL 12904284, at *2 (E.D. Tex.

Mar. 16, 2012). A good faith basis to amend includes when a court’s claim construction is

unforeseeable or unexpected. Virnetx Inc. v. Cisco Sys., Inc., No. 6:10-cv-417, 2012 WL

12546881, at *3 (E.D. Tex. Oct. 22, 2012). A patent owner is not required, however, to

incorporate defendant’s proposed claim constructions in its infringement contentions. “As one

court in this district stated, ‘[a]lthough the Court is concerned about encouraging late-hour

amendments of infringement contentions,’ the patent owner ‘was not required to incorporate

Defendants’ contrasting proposed constructions in its infringement contentions prior to those

constructions being adopted by the Court.’” IDB Ventures LLC v. Charlotte Russe Holdings

Inc., 360 F. Supp. 3d 541, 553 (E.D. Tex. 2018) (Bryson, J., sitting by designation) (quoting Cell

and Network Selection LLC v. AT&T, Inc., No. 6:13-cv-403, 2014 WL 10727108, at *3 (E.D.

Tex. Nov. 10, 2014)). More fully, in Cell and Network Selection, the Court explained:

       Defendants respond that CNS should have expected the Court’s adopted
       constructions because they were essentially the same constructions that
       Defendants proposed during the claim construction proceedings. . . .

               CNS and Defendants proposed very different constructions of “paging
       channel” and “strength.” The Court in its Report and Recommendation also
       construed those terms quite differently from what CNS proposed. . . . CNS was
       not required to incorporate Defendants’ contrasting proposed constructions in its
       infringement contentions prior to those constructions being adopted by the Court.
       After the Court issued its Report and Recommendation, CNS was not dilatory in
       sending and serving Defendants with Second Amended Infringement Contentions


                                                 5
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 9 of 20 PageID #: 2355




       that included, among other things, a doctrine of equivalents theory of
       infringement.

Cell and Network Selection, 2014 WL 10727108, at *3. Indeed, this Court has held that an

accused infringer’s proposed constructions are not sufficient “good cause” to amend prior to the

claim construction hearing. See, e.g., Azure Networks, LLC v. CSR PLC, No. 6:11-CV-139-

LED-JDL, 2012 WL 12919538, at *2 (E.D. Tex. Dec. 4, 2012) (“If Plaintiffs feel a particular

claim construction is the basis for amendment, then that amendment should come after the Court

has adopted its final Claim Construction Order.”).

       Separately, infringement contentions may be amended with leave of court under P.R. 3-

6(b) for good cause. When deciding a motion to amend under P.R. 3-6(b), the court has broad

discretion and weighs four factors: (1) the explanation for the party missing the deadline; (2) the

importance of what the court is being asked to exclude; (3) potential prejudice by allowing that

which would be excluded; and (4) the availability of a continuance to cure any such prejudice.

See, e.g., SSL Servs. v. Citrix, 2012 WL 12904284, at *2.

       B.      An expert report is intended to provide evidence in support of infringement
               contentions.

       An expert report cannot introduce theories not previously set forth in infringement

contentions. Roy-G-Biv Corp. v. ABB, Ltd., 63 F.Supp.3d 690, 699 (E.D. Tex. 2014). However,

the scope of infringement contentions and the expert report are not coextensive. Id. The

infringement contentions “need not disclose ‘specific evidence nor do they require a plaintiff to

prove its infringement case.’” Id. (citing EON Corp. IP Holdings, LLC v. Sensus USA Inc., No.

6:09-cv-116, 2010 WL 346218, *2 (E.D. Tex. Jan. 21, 2010)). The expert report must include a

complete statement of the expert’s opinions, the basis and reasons for the opinions, and any data

or other information considered when forming them. Fed. R. Civ. P. 26(a)(2)(B).




                                                 6
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 10 of 20 PageID #: 2356




       If an expert’s disclosure of an opinion is considered to be outside the scope of the

contentions, the court has broad discretion to allow the opinion and weighs the same four factors

identified above for amending infringement contentions. See, e.g., Biscotti Inc. v. Microsoft

Corp., No. 2:13-cv-01015-JRG-RSP, 2017 WL 2267283, at *2 (E.D. Tex. May 24, 2017).

V.     ARGUMENT

       Samsung’s Motion is written in the wrong order, as it hinges almost entirely upon the

question of whether Uniloc was justified in amending its Infringement Contentions based upon

the Court’s construction of the term “linked user identification module.” If Uniloc was right to

amend pursuant to P.R. 3.6(a)—which, again, does not require a motion—then the rest of

Samsung’s arguments fall to the floor. As such, Uniloc will address that issue first.

       A.      Uniloc properly amended its Infringement Contentions pursuant to P.R. 3-
               6(a) in the wake of the Court’s Claim Construction Order.

       Samsung cites this Court’s Azure Networks ruling repeatedly. However, that opinion cuts

against Samsung. Samsung cites it to argue that “Courts in this District have repeatedly

‘emphasized that a good faith showing to amend pursuant to P.R. 3-6 (a) [sic] can only be made

when the Court’s claim construction is unexpected or unforeseeable.’ Azure Networks, LLC v.

CSR PLC, 2012 U.S. Dist. LEXIS 195016, at *11 (E.D. Tex. Dec. 4, 2012).” Mot. at 2, 9

(emphasis added by Samsung). Later, Samsung cited Azure Networks for the proposition that

“[a] party is not free to amend its infringement contentions just because the Court does not adopt

its exact proposed construction.” Id. at 10 (quoting Azure Networks, 2012 U.S. Dist. LEXIS

195016, at *11-12); see also id. at 14-15 (citing Azure Networks). Samsung’s quotations are,

indeed, from the Azure case. But, they are at most only half of what that opinion had to say. The

rest of that opinion is an excellent example of why Samsung’s motion should fail.




                                                7
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 11 of 20 PageID #: 2357




       In Azure Networks, the defendant served its infringement contentions in December 2011.

The parties exchanged proposed claim constructions in August 2012, and the plaintiff moved to

amend its infringement contentions in October 2012, based upon one of the defendant’s proposed

definitions. Azure, 2012 WL 12919538, at *1. This Court denied the plaintiff’s motion:

       Under these circumstances, Defendants’ proposed construction of a disputed
       claim term does not constitute a showing of good cause for the Court to grant
       leave to amend under P.R. 3-6(b). As it stands, Plaintiffs’ Motion is premature.
       If Plaintiffs feel a particular claim construction is the basis for amendment, then
       that amendment should come after the Court has adopted its final Claim
       Construction Order.

Id. at *2. So, this Court concluded that even though the plaintiff disagreed with the defendant’s

construction, it was improper to amend before the Court issued an order on claim construction.

Continuing, the Court stated:

       This Court has emphasized that a good faith showing to amend pursuant to P.R. 3-
       6(a) can only be made when the Court’s claim construction is unexpected or
       unforeseeable. A party is not free to amend its infringement contentions just
       because the Court does not adopt its exact proposed construction. This, however,
       does not mean a party is encouraged to seek leave of the Court when it receives a
       proposed claim construction it does not agree with. The better course is to wait
       until the Court has adopted a final construction that would give the party a basis
       to move on that account. Foreseeability of the construction of a term relates to
       whether the construction was foreseeable at the time the original infringement
       contentions were served. If, at the time the original infringements contentions
       were served, a particular construction proposed by Defendants and thereafter
       adopted by the Court, was unforeseeable or unexpected, then within 30 days the
       Plaintiff may serve amended contentions if it believes it has a good faith basis to
       do so.

Id. (citation omitted). Samsung’s quotations from and citations to Azure Networks focus on the

first two sentences of the above paragraph, and only those sentences. The rest of the paragraph

vitiates Samsung’s Motion. In that part, this Court explained that the question of foreseeability

of the construction focuses on “the time the original infringement contentions were served.” If,

at the time they were served—as in, before the Scheduling Conference and several months

before the exchange of claim constructions—the accused infringer’s constructions were not


                                                 8
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 12 of 20 PageID #: 2358




foreseeable, then the patentee should not “seek leave of the Court when it receives a proposed

claim construction it does not agree with.” Rather, “[i]f, at the time the original infringements

contentions were served, a particular construction proposed by Defendants and thereafter

adopted by the Court, was unforeseeable or unexpected, then within 30 days the Plaintiff may

serve amended contentions if it believes it has a good faith basis to do so.”

       Samsung’s proposed thirty-one-word construction from September 2019 was not

foreseeable at the time Uniloc served its Infringement Contentions. Those Contentions were

served before the Court even held its scheduling conference, and fully five months before

Samsung served its proposed constructions. And—this bears repeating—Samsung abandoned its

own September 2019 construction in December 2019, just two weeks before the claim

construction hearing. If even Samsung cannot stand by its original construction—a construction

that added four limitations to the term—then how can Uniloc have been expected to amend

based upon it? Again, Samsung’s September 2019 construction was at least three-fourths

wrong. Samsung will presumably harp upon the point that the Court did agree with one of those

four additional limitations, but was Uniloc supposed to guess which it would have been?

       Without its belated revision in December 2019, Samsung could not reasonably argue that

the Court’s final construction mirrored its own. Rather, if Samsung had not made that change,

then the Court’s construction would have differed quite significantly from Samsung’s, insofar as

it would have rejected three of the four proposed limitations. And, as this Court explained in

IDB Ventures, “where the court’s claim construction differs significantly from either party’s

proposed construction, the courts have allowed amendments of infringement or invalidity

contentions.” IDB Ventures, 360 F. Supp. 3d at 553. This Court’s construction certainly

“differed significantly” from both parties’ constructions, at least up until Samsung’s belated




                                                 9
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 13 of 20 PageID #: 2359




revision. And, Samsung cannot seriously argue that Uniloc should have amended its

Infringement Contentions at that point, just two weeks before the claim construction hearing.

       Finally, even if the Court were to adopt Samsung’s argument that foreseeability is based

upon the time of claim construction briefing, Samsung’s construction changed literally during

the last two weeks, well after claim construction briefing was complete. At that point, in

November 2019, Uniloc could not have known which construction to go with, be it (1)

Samsung’s September 2019 construction; (2) Samsung’s—still undisclosed—December 2019

construction; (3) Motorola’s proposed construction; (4) Uniloc’s proposed construction; or (5)

the Motorola court’s construction. In any event, though, had Uniloc switched to Samsung’s

proposed construction from the briefing, Uniloc would have had to account for four additional

limitations, three of which Samsung rejected and the fourth that the Motorola court rejected.

       B.      Dr. Easttom’s report takes into account the court’s Claim Construction
               Order.

       If the Court agrees that Uniloc properly amended its Infringement Contentions due to the

Court’s construction, then Samsung’s complaints about Dr. Easttom’s Report all but disappear.

               1.      Dr. Easttom’s understanding of the term “normal operations” derives
                       from the logical result of the Court’s construction of the term “linked
                       user identification module.”

       Samsung complains that Dr. Easttom applied this Court’s construction of the term

“linked user identification module” as “a user identification module that is the only one that

permits normal operation of the device” to understand the meaning of the embedded term

“normal operation.” See Mot. at 5. But, that understanding is the only logical conclusion. The

patent explains that it “relates to a mobile radiotelephony device intended for accommodating a

user identification module, where the device has an established link to an identification module

to thereby prevent a normal operation of the device when an identification module other than the



                                                10
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 14 of 20 PageID #: 2360




linked identification module is mounted inside the device.” Ex. A at 1:6-11. If the “linked” term

had been construed as Uniloc proposed—or as the Motorola court adopted—then “normal

operation” would need no further understanding. But, with the Court’s construction, the only

interpretation of “normal operation” that makes sense in the context of the claims is that it

includes sending and receiving calls from the mobile phone number associated with the linked

user identification module. Otherwise, the patent would simply have said that the device would

prevent “use” of the device, rather than “normal operation.”

                2.     eSIMs were identified in Uniloc’s original Infringement Contentions
                       because Samsung did not come out with them until the last month of
                       discovery.

        Samsung complains about Dr. Easttom’s assertion that eSIMs function as linked user

identification modules, see Mot. at 10 (identifying Easttom Report ¶¶ 17, 18, 19, 136, 146, 159,

261, 275, 320, 342, 346 and 353), and that, if not literally infringing, they infringe under the

doctrine of equivalents, id. at 13 (identifying ¶ 146). Samsung further argues that “there is no

reasonable explanation for Uniloc’s failure to identify eSIMs in its Infringement Contentions . . .

.” Id. at 11. Finally, Samsung argues that “Dr. Easttom discusses eSIMs in the context of the

Galaxy S20 and Galaxy Z Flip, neither of which is an Accused Product.” Id. at 6 n.5. None of

this is well taken.

        As an initial matter, Uniloc’s Infringement Contentions state that “Samsung infringes the

’654 Patent by making, using, selling, offering to sell, and importing electronic devices that

utilize antitheft measures, including [listed examples].” Dkt. No. 77-4 (emphasis added). So,

while it is true that the S20 and Galaxy Z Flip were not on the list of examples, those examples

were exemplary. More to the point, the S20 and Galaxy Z flip were not released until February

2020, and so by definition they could not have appeared on Uniloc’s March 2019 Infringement

Contentions. See Business Insider, “Samsung’s newest foldable phone, Galaxy Z Flip, is now


                                                 11
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 15 of 20 PageID #: 2361




available for $1,379.99 but stock is limited—here’s everything you need to know,” available at

https://www.businessinsider.com/samsung-galaxy-z-flip-price-release-date (Feb. 14, 2020).

Indeed, until these two products, Samsung did not use eSIMs in its mobile phones. See CNET,

“Galaxy S20 is the latest smartphone to use an eSIM. Wait, what’s an eSIM?” (Feb. 14, 2020),

available at https://www.cnet.com/how-to/samsung-galaxy-s20-esim-carrier-guide/. As such, it

would have been impossible for Uniloc to accuse eSIMs, let alone these particular phones, at any

point up until the last week of discovery.

               3.      Doctrine of equivalents

       Samsung complains that Dr. Easttom’s report includes allegations regarding the doctrine

of equivalents, specifically including in Paragraphs 101, 146 (which was addressed in § V.B.2,

supra), 152, 170, 232, 267 and 372-375. Mot. at 13. This complaint is unfounded.

       Paragraphs 101, 152, 232, 267 and 373 are each based upon construction of the means-

plus-function terms, which are “construed to cover the corresponding structure . . . described in

the specification and equivalents thereof.” 35 U.S.C. § 112, ¶ 6 (emphasis added). Each of

these paragraphs merely recognize this law. For example, Paragraph 101 reads:

       In my opinion, the structure I identify above is identical to the structure described
       in the ’654 patent for performing function preventing a normal operation of the
       mobile radiotelephony device. However, if there are any differences, they are
       insubstantial, and therefore, the structure is at least equivalent to the claimed
       blocking means.

Dkt. No. 77-3 ¶ 101. So, Dr. Easttom states that the Accused Products literally infringe, and

notes that equivalents of the structure—which was not defined until January 2020—also infringe.

       Paragraphs 170 and 374 address the equivalence of deblocking codes, an issue Samsung

already argued and lost. During claim construction, Samsung argued that “deblocking code”

should be construed as “a PIN (Personal Identity Number) used to unlock/unblock the device,”

and further that the term must not include “a pattern or biometric (e.g., fingerprint, retinal scan,


                                                 12
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 16 of 20 PageID #: 2362




etc.).” Dkt. No. 61 at 21, 23. This Court disagreed: “[T]he Court rejects Defendants’ position

that the ‘deblocking code’ is necessarily a PIN and determines that ‘deblocking code’ has its

plain and ordinary meaning without the need for further construction.” Id. at 24.

       Finally, Paragraph 375 does not assert a means-plus-function infringement argument.

               4.      Indirect infringement

       Samsung complains about Dr. Easttom’s indirect infringement statements at Paragraphs

365-371. See Mot. at 14. Samsung has been on notice of Uniloc’s position regarding indirect

infringement since Uniloc filed the Complaint in November 2018. See Dkt. No. 1 ¶¶ 13-18.

       C.      Uniloc had good cause to amend its Infringement Contentions and include
               the “new” opinions in Dr. Easttom’s Report.

       If this Court concludes that Uniloc should not be permitted to amend its contentions

pursuant to P.R. 3-6(a), Uniloc respectfully requests that the Court grant leave to allow the

amendments on the following showing of good cause pursuant to P.R. 3-6(b). The same factors

and analysis also apply to Dr. Easttom’s “new” opinions, and so are also addressed below.

               1.      The explanation for the party missing the deadline.

       As discussed above, another court disagreed with the four additional limitations Samsung

attempted to jam into the term “linked user identification module” in its September 2019

proposed construction. Indeed, even Samsung recognized its proposal was untenable, albeit just

two weeks before the claim construction hearing. Samsung’s proposal was so unreasonable that

Uniloc cannot have been expected to amend based upon it, and certainly not based upon guessing

just which—if any—of the four additional limitations might have made it into this Court’s final

construction. So, this factor weights in favor of allowing the amendment and “new” opinions.




                                                13
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 17 of 20 PageID #: 2363




               2.      The importance of what the court is being asked to exclude.

       The Court’s adoption on January 21, 2020, of Samsung’s December 5, 2019, proposed

construction changed Uniloc’s theory of the case. In short, Uniloc’s prior theory is untenable in

light of the Court’s construction. As such, the amendment and “new” opinions are vital, and this

factor weights in favor of allowing the amendment.

               3.      Potential prejudice by allowing that which would be excluded.

       Samsung alleges that Uniloc’s attempt to address the Court’s January 21, 2020, claim

construction “prejudiced Samsung’s [1] ability to take discovery on Uniloc’s new infringement

theories, [2] address claim construction issues, [3] prepare rebuttal reports, and, more generally,

its [4] defense of this case.” Mot. at 3. These will be addressed in turn.

       First, even if Uniloc had included infringement allegations based upon the “only one”

construction, there is no discovery that Samsung would have needed to “take” for it. All

evidence of infringement comes from Samsung, and there is no suggestion anywhere of any

other discovery that would have been needed based upon it. Second, to the extent the Court

adopted one of the four limitations Samsung proposed in September 2019, then Samsung could

have—but did not—attempt to address any follow-up claim construction issues during the course

of claim construction. Third, a rebuttal report is, by definition, in rebuttal of something. In this

instance, Samsung has been in possession of Dr. Easttom’s rebuttal report regarding

infringement for exactly as long it would have been had this Court adopted the same construction

as the Motorola court. And, fourth, there is no suggestion anywhere as to what Samsung would

have done differently in “generally” preparing its defense of this case.

       As such, the prejudice to Samsung is minimal.




                                                 14
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 18 of 20 PageID #: 2364




               4.      The availability of a continuance to cure any such prejudice.

         Uniloc served the Easttom Report on Samsung on February 18, 2020, and the Amended

Infringement Contentions on February 20, 2020. Following this Court’s March 24, 2020 Order

granting Uniloc’s motion to compel, Dkt. No. 94, the parties agreed to ask the Court to extend the

deadline for expert discovery out to April 17, 2020, and the dispositive motion deadline out to April

24, 2020. Dr. Easttom’s deposition is set for April 1-2, 2020. Samsung will have known of Uniloc’s

amended infringement theory for six weeks by that point, and for more than two months by the time

summary judgment motions are due. Thus, no continuance is necessary.

       D.      There was no sanctionable conduct here.

       Finally, there is nothing approaching sanctionable conduct in this case. Again, nearly the

entirety of Samsung’s Motion is based upon the theory that Uniloc should have amended its

Infringement Contentions back in September 2019, when Samsung advocated a construction for

“linked user identification module” that Samsung abandoned two weeks before the claim

construction hearing. Even if this Court concludes that Uniloc should not be permitted to amend

its Infringement Contentions due to the Court’s construction of “linked user identification

module,” it would be improper to sanction Uniloc for failing to amend its Contentions to address

one of the four limitations that Samsung attempted to cram into that term, particularly when three

of them were abandoned even by Samsung. So too, it would be unjust to sanction Uniloc for Dr.

Easttom’s attempts to address the Court’s claim construction.

VI.    CONCLUSION

       For the foregoing reasons, Uniloc respectfully requests that Samsung’s Motion be denied.


Date: March 30, 2020                           Respectfully submitted,

                                               /s/ Aaron S. Jacobs
                                               Paul J. Hayes


                                                  15
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 19 of 20 PageID #: 2365




                                    Brian A. Tollefson
                                    Kevin Gannon
                                    Aaron S. Jacobs
                                    PRINCE LOBEL TYE LLP
                                    One International Place - Suite 3700
                                    Boston, MA 02110
                                    Tel: 617-456-8000
                                    Email: phayes@princelobel.com
                                    Email: btollefson@pricelobel.com
                                    Email: kgannon@princelobel.com
                                    Email: ajacobs@princelobel.com

                                    Edward R. Nelson III
                                    ed@nelbum.com
                                    Texas State Bar No. 00797142
                                    NELSON BUMGARDNER ALBRITTON PC
                                    3131 West 7th Street, Suite 300
                                    Fort Worth, TX 76107
                                    Tel: (817) 377-9111

                                    Shawn Latchford
                                    shawn@nbafirm.com
                                    Texas State Bar No. 24066603
                                    NELSON BUMGARDNER ALBRITTON PC
                                    111 West Tyler Street
                                    Longview, TX 75601
                                    Tel: (903) 757-8449

                                    ATTORNEYS FOR THE PLAINTIFF




                                      16
Case 2:18-cv-00508-JRG Document 96 Filed 03/30/20 Page 20 of 20 PageID #: 2366




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have
 consented to electronic service are being served with a copy of this document via the
 Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                            /s/ Aaron S. Jacobs




                                              17
